107 F.3d 873
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Daniel DAVIS, Petitioner-Appellant,v.Jack R. DUCKWORTH, Respondent-Appellee.
No. 95-3212.
Seventh Circuit.Submitted Feb. 5, 1997.*Decided Feb. 05, 1997.

Before FLAUM, MANION and EVANS, Circuit Judges.

ORDER

1
Pro se petitioner, Daniel Davis, is incarcerated at the Pendleton Correctional Facility.  The Conduct Adjustment Board (CAB) found Davis guilty of violating prison conduct rules, specifically committing an assault in violation of Code 102 of the Indiana Adult Disciplinary Policy Procedure.  The CAB sanctioned Davis to one year of disciplinary segregation.  After exhausting his administrative appeals, Davis filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 alleging that he was denied due process of law.  The district court dismissed the petition finding that Davis had not been deprived of a protected liberty interest and no procedural due process rights attached to the disciplinary hearing.  The district court also denied Davis' petition to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(d).


2
Upon examination of petitioner's brief, this court concludes that it is insufficient for appellate review.  Federal Rule of Appellate Procedure 28 and Circuit Rule 28 clearly delineate the requirements of the appellate brief, all of which Davis fails to satisfy.  Here, Davis submitted to this court a document entitled "Short Appendix."   Davis does not provide the requisite table of contents, statement of subject matter and appellate jurisdiction, statements of issues and the case, a summary of the argument, nor any argument.


3
The law of this circuit requires that the appellant's brief present the issues it desires to litigate supported by authority and argument.  Doherty v. City of Chicago, 76 F.3d 318, 324 (7th Cir.1996).  Although this court prefers not to dismiss an appeal due to a procedural insufficiency, see id., the role of this court is not to research and construct legal arguments for the parties.  Sanchez v. Miller, 792 F.2d 694, 703 (7th Cir.1986), cert. denied, 479 U.S. 1056 (1987).  Therefore, this appeal is


4
DISMISSED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary.  Accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)